Order, entered March 16, 1964, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $30 costs and disbursements to the appellant, and the motion to dismiss for failure to prosecute granted, with $10 costs. Plaintiff has presented no creditable excuse for the delay of 14 months in serving a complaint. Moreover, the affidavits submitted by plaintiff fail to include an adequate affidavit of merits (cf. Sortino v. Fisher, 20 A D 2d 25, 31). Concur — Breitel, J. P., Valente, Stevens, Eager and Bastow, JJ.